FILED
                              NOT FOR PUBLICATION                           OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ERNESTO BAYLE DE VEGA, a.k.a.                     No. 10-73116
Ernesto Bayle Vega, a.k.a. Ernie Devega,
                                                  Agency No. A027-138-284
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Ernesto Bayle De Vega, a native and citizen of the Philippines, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. We dismiss the petition for

review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of De

Vega’s cancellation of removal application because De Vega has not raised a

colorable constitutional or legal challenge to that determination. See Bermudez v.

Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam). In light of our

disposition, we need not reach De Vega’s contentions regarding his statutory

eligibility for cancellation of removal.

      We also lack jurisdiction to review De Vega’s contention that the IJ violated

due process by not granting him a continuance because he failed to exhaust it

before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    10-73116